                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

YOUNG ISRAEL OF TAMPA, INC.,

      Plaintiff,

v.                                              Civil No. 8:21-cv-00294-VMC-CPT

HILLSBOROUGH AREA
REGIONAL TRANSIT                                COMPLAINT
AUTHORITY,

ADELEE LE GRAND, in her official                PERMANENT INJUNCTIVE
capacity as Chief Executive Officer             RELIEF REQUESTED
of the Hillsborough Area Regional
Transit Authority, and                          DECLARATORY RELIEF
                                                REQUESTED
RUTHIE REYES BURCKARD, in
her official capacity as Deputy Chief           DEMAND FOR JURY TRIAL
of Transportation for the Hillsborough
Area Regional Transit Authority,

     Defendants.
_____________________________________

        DEFENDANTS ADELEE LE GRAND AND RUTHIE REYES
     BURCKARD’S CORRECTED MOTION TO DISMISS COMPLAINT
           AND INCORPORATED MEMORANDUM OF LAW

      Defendants ADELEE LE GRAND, and RUTHIE REYES BURCKARD, by

and through their undersigned counsel and pursuant to Fed. R. Civ. P. 12(f) and

(b)(6), file this Corrected Motion to Dismiss Complaint, and in support thereof

state as follows:
                                 INTRODUCTION

       Defendant Hillsborough Area Regional Transit Authority (hereinafter

“HART”) “was created by its member governments” in accordance with Fla. Stat.

§ 163.565 et seq. See Complaint [Doc. 1] at ¶ 10; Exhibit A to Complaint. It is

headquartered in Tampa, Florida, and exists “to service the public transit needs of

its member jurisdictions and of such areas with which HART may contract for

service.” Id. Defendants Burckard and Le Grand are high ranking officers within

HART.       Ms. Burckard was previously HART’s acting interim-CEO, and is

currently the Deputy Chief of Transportation. Ms. Le Grand is HART’s current

CEO.

       Plaintiff brought this action after HART enforced its advertisement policy

prohibiting any advertisement that primarily promotes religious beliefs or a

religious   organization   and   denied       publication   of   Plaintiff’s   proposed

advertisement. See Complaint [Doc. 1] generally. Plaintiff’s Complaint raises

seven (7) causes of action against Defendants, all arising under 42 U.S.C. §1983.

Counts I through IV allege Defendants violated Plaintiff’s First Amendment

Freedom of Speech rights under various theories. Count V alleges Defendants

violated Plaintiff’s First Amendment right of Free Exercise of Religion. Count VI

alleges the Defendants violated Plaintiff’s Equal Protection rights under the




                                          2
Fourteenth Amendment, and Count VII alleges Defendants violated Plaintiff’s due

process rights under the Fourteenth Amendment.

      Importantly, the second paragraph of each of the seven counts alleges that

Defendants violated Plaintiff’s respective rights by enforcement of HART’s

advertising policy prohibiting “[a]dvertisements that primarily promote a religious

faith or religious organization.” See Complaint [Doc.1] at ¶¶ 71, 85, 94, 102, 113,

121, and 128. Both Le Grand and Burckard are sued exclusively in their official

capacities as Plaintiff alleges their “actions are actions under color of law.” See

Complaint at ¶¶ 13-14. Because the individual defendants are sued in their official

capacities, their involvement in this case is redundant and the claims against them

should be struck pursuant to Federal Rule of Civil Procedure, Rule 12(f). Similarly,

because the individual defendants are sued in their official capacities, any relief

granted to Plaintiff would be against HART, not the individual defendants.

Accordingly, the claims against the individual defendants should be dismissed

pursuant to Federal Rule of Civil Procedure, Rule 12(b)(6).

                          MEMORANDUM OF LAW

      I.    Rule 12(f) Allows for Striking Claims that are Redundant.

      Pursuant to Rule 12(f) of the Federal Rules of Civil Procedure, “The court

may strike from a pleading an insufficient defense or any redundant, immaterial,

impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). “The court may act:


                                         3
(1) on its own; or (2) on motion made by a party either before responding to the

pleading or, if a response is not allowed, within 21 days after being served with the

pleading.” Id. Defendants make this timely motion pursuant to Rule 12(f) to strike

the claims against them in their official capacities as redundant. See Mitchell v.

City of Bartow, 2019 WL 7193878, at *4. Case No. 8:18-CV-1088-T-23CPT,

(M.D. Fla. Dec. 26, 2019) (“Rule 12(f), Federal Rules of Civil Procedure,

commends the individual defendants’ dismissal.”)

      II.    Plaintiff’s Claims Against the Individual Defendants in Their
             Official Capacities Are Redundant and Should Be Stricken.

      As set forth above, each of Plaintiff’s seven counts is premised on a

violation of 42 U.S.C. § 1983. Section 1983 provides, in relevant part: “Every

person who, under color of any statute, ordinance, regulation, custom, or usage, of

any State ... subjects, or causes to be subjected, any citizen of the United States or

other person within the jurisdiction thereof to the deprivation of any rights,

privileges, or immunities secured by the Constitution and laws, shall be liable to

the party injured....” 42 U.S.C. § 1983 (2020). “Although ‘state officials literally

are persons,’ an official-capacity suit against a state officer ‘is not a suit against the

official but rather is a suit against the official's office. As such it is no different

from a suit against the State itself.’” Hafer v. Melo, 502 U.S. 21, 25-26, 112 S. Ct.

358, 362, (1991) (quoting Will v. Michigan Dept. of State Police, 491 U.S. 58 at

71, 109 S. Ct. 2304 at 2312 (1989). “Suits against state officials in their official
                                            4
capacity therefore should be treated as suits against the State ... the real party in

interest in an official-capacity suit is the governmental entity and not the named

official.” Id. at 362.

      “In contrast to individual capacity suits, when an officer is sued under

Section 1983 in his or her official capacity, the suit is simply ‘another way of

pleading an action against an entity of which an officer is an agent.’” Busby v. City

of Orlando, 931 F.2d 764, 776 (11th Cir. 1991) (quoting Kentucky v. Graham, 473

U.S. at 165, 105 S. Ct. at 3105 (citing Monell v. Department of Social Servs., 436

U.S. 658, 690 n. 55, 98 S. Ct. 2018, 2035 n. 55, 56 L. Ed. 2d 611 (1978)). “Such

suits against municipal officers are therefore, in actuality, suits directly against the

city that the officer represents.” Id. (citing Graham, 473 U.S. at 165-66, 105 S. Ct.

at 3105; Brandon v. Holt, 469 U.S. 464, 471-72, 105 S. Ct. 873, 877-78, 83 L. Ed.

2d 878 (1985); Monell, 436 U.S. at 691, 98 S. Ct. at 2036; Farred v. Hicks, 915

F.2d 1530, 1532 (11th Cir. 1990)).

      In Mitchell v. City of Bartow, the Plaintiff sued the City of Bartow under

Section 1983 for allegedly violating his First Amendment rights, amongst other

things. Mitchell v. City of Bartow, 2019 WL 7193878, Case No. 8:18-CV-1088-T-

23CPT, (M.D. Fla. Dec. 26, 2019). However, Mitchell also sued the chief of

police, the vice-mayor, and the city attorney — each in an official capacity. Id.

This Court found that “[a] claim against a municipal employee sued in an official


                                           5
capacity and a claim against a municipality are ‘functional equivalents.’” Id.

(quoting    Busby v. City of Orlando, 931 F.2d 764, 776 (11th Cir. 1991); Will           v.

Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989) (“[A] suit against a state

official in his or her official capacity is not a suit against the official but rather is a

suit against the official’s office.”) “And, if a plaintiff both sues a municipality and

sues a municipal officer in an official capacity, the inclusion of the municipal

officer is ‘redundant and possibly confusing to the jury.’” Id. (citing Busby, 931

F.2d at 776. Accordingly, this Court held that “[b]ecause the official-capacity

claims against the individual defendants are redundant with the claims against the

City and create unnecessary confusion, Rule 12(f), Federal Rules of Civil

Procedure, commends the individual defendants’ dismissal.” Id. (citing Casey v.

City of Miami Beach, 2005 WL 8168328, at *1 ([S].D. Fla. Feb. 15, 2005) (striking

redundant official-capacity claims and dismissing the individual defendants).

       Similarly, in Higdon v. Fulton Cty., Georgia, the Plaintiff sued Fulton

County, Georgia, along with two judges and a county commissioner alleging

Section 1983 violations for judicial misconduct. Higdon v. Fulton Cty., Georgia,

746 F. App'x 796 (11th Cir. 2018). The District Court dismissed the claims against

the individual defendants and Mr. Higdon appealed to the Eleventh Circuit. Id.

On appeal, the Eleventh Circuit held that “[b]ecause Judge Tusan, Judge Wright,

and Commissioner Eaves are named only in their official capacities in the


                                            6
complaint, any suit against them is essentially a suit against Fulton County. As a

result, leaving those three people as named defendants is redundant and

unnecessary, and we affirm the dismissal of the three of them.”                      Id. at 799

(citations omitted).

       Just like the cases cited herein, Plaintiff brought its claims against HART,

the governmental entity, as well as the individual defendants only in their official

capacity.     Maintaining this action against the individual defendants serves no

purpose as any remedy Plaintiff could obtain would only be against HART, not the

individual defendants1. Indeed, every cause of action in the Complaint is premised

on enforcement of HART’s advertisement policy.                      See Complaint [Doc.1]

Generally, and specifically at ¶¶ 71, 85, 94, 102, 113, 121, and 128. Accordingly,

the claims against the individual defendants are redundant and should be dismissed

with prejudice.

       III.    Plaintiff’s Claims Against the Individual Defendants in Their
               Official Capacities Should be Dismissed Pursuant to Rule
               12(b)(6).

       Pursuant to Fed. R. Civ. P. 12(b)(6), a cause of action is subject to dismissal

For failure to state a claim upon which relief can be granted. Fed. R. Civ. P.

12(b)(6) permits a party to move to dismiss a complaint for failure to state a claim

1
  To that extent, Defendants also seek dismissal pursuant to Fed. R. Civ. P. 12(b)(6) as the
Complaint against the individual defendants for failure to state a claim upon which relief can be
granted. “Dismissal is appropriate if the complaint, on its face, does not state a plausible claim
for relief.” Odion v. Google, Inc., 628 Fed. Appx. 635, 637 (11th Cir. 2015)
                                                7
upon which relief can be granted. “Dismissal is appropriate if the complaint, on its

face, does not state a plausible claim for relief.” Odion v. Google, Inc., 628 Fed.

Appx. 635, 637 (11th Cir. 2015) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). For a claim to have

facial plausibility, the plaintiff must plead factual content that allows the Court to

draw a reasonable inference that the defendant is liable for the misconduct alleged.

Id. “Dismissal is warranted under Fed.R.Civ.P. 12(b)(6) if, assuming the truth of

the factual allegations of plaintiff's complaint, there is a dispositive legal issue

which precludes relief.” Jones v. Bank of Am., 985 F. Supp. 2d 1320, 1326 (M.D.

Fla. 2013)(citing Bedasee v. Fremont Investment & Loan, 2010 WL 98996 *1

(M.D.Fla. Jan. 6, 2010); Neitzke v. Williams, 490 U.S. 319, 326, 109 S.Ct. 1827,

104 L.Ed.2d 338 (1989); Brown v. Crawford County, Ga., 960 F.2d 1002, 1009–

10 (11th Cir.1992).

      As set forth above, each of Plaintiff’s seven counts is premised on a

violation of 42 U.S.C. § 1983 by enforcement of HART’s advertisement policy.

Moreover, as set forth above, a claim against the individual defendants in their

official capacity is really just a claim against HART. Accordingly, any relief

Plaintiff could obtain would only be against HART, not the individual defendants.

Therefore, there is a dispositive legal issue which precludes relief against the




                                          8
individual defendants. As such, this Court should dismiss the claims against the

individual defendants with prejudice pursuant to Fed. R. Civ. P. 12(b)(6).

                                   CONCLUSION

      The law is well-settled that a claim against a governmental official in their

official capacity is simply a claim against the actual governmental office, not the

individual. In this case, Plaintiff has brought the exact same claims against HART

and the individual defendants solely in their individual capacity.      The claims

against Ms. Le Grand and Ms. Burckard are redundant and must be dismissed with

prejudice pursuant to Fed. R. Civ. P. 12(f) and (b)(6).

                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on _______________, 2021, I electronically filed

the foregoing with the Clerk of the Court by using the CM/ECF system, which will

send a notice of electronic filing to:

      Luke Goodrich, Esq.                     lgoodrich@becketlaw.org
      Joseph Davis, Esq.                      jdavis@becketlaw.org
      William J. Haun, Esq.                   whaun@becketlaw.org
      Edward M. Wenger, Esq.                  EdW@hgslaw.com
      Howard Slugh, Esq.                      hslugh@jcrl.org

                           /s/ David W. Adams
                           DAVID W. ADAMS
                           Florida Bar No. 0892416
                           ZACHARY J. GLASER
                           Florida Bar No. 0048059
                           Bennett, Jacobs & Adams, P.A.
                           Post Office Box 3300

                                          9
Tampa, Florida 33601
Telephone: (813) 272-1400
Facsimile: (866) 844-4703
Email: dadams@bja-law.com; zglaser@bja-law.com
Secondary: sbrant@bja-law.com
Attorneys for Hillsborough Area Regional Transit
Authority, Adelee Le Grand, and Ruthie Reyes Burckard




             10
